 In the MatterOf UNITED TOOL&DIE, COMPANY,EMPLOYERandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA,C. I. 0.,PETITIONERCase No. 1-R-34.07.Decided April 2,0, 1947Messrs. James J. Carney, L. J. Delaney,and E. J.Carney,ofWestHartford, Conn., for the Employer.Mr. Robert Mintz,of Hartford, Conn., for the Petitioner.Mr. John J. Gallione,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition and an amended petition duly filed, hearing in thiscase was held at Hartford, Connecticut, on December 10, 1946, beforeSam G. Zach, hearing officer. The hearing officer's rulings made at the.hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERUnited Tool & Die Company is a Connecticut corporation engagedin the manufacture of tools and dies.The value of its annual pur-chases of raw materials is about $200,000, of which over 70 percentcomes from points outside the State of Connecticut.The value of itsannual sales is about $1,000,000, of which about 10 percent is shippedto points outside the State of Connecticut.The Employer admits and we find that it is engaged in commerce,within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employerrefuses to recognize the Petitioner as the exclusivebargainingrepresentative of employees of the Employer until thePetitioner has been certifiedby theBoard in an appropriate unit.73 N. L.R. B., No. 91.465 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of tool and die makers and* their appren-tices at the Employer's plant.The Employer contends that only aplant-wide unit is appropriate.Tool and die makers are the most highly skilled craftsmen at theEmployer's plant.Their scale of wages is higher than that of othercraftsmen.They comprise a traditional craft group and, as such,may constitute an appropriate unit.There is no history of collective bargaining and, at present, there isno other labor organization attempting to organize the employees atthis plant.In view of these facts, we find that tool and die makers and theirapprentices at the Employer's plant, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with United Tool & Die Company,West Hartford, Connecticut, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections*203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by United Electrical, Radio & Machine Workers ofAmerica, C. I. 0., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.